Citation Nr: 1326051	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1972 to May 1973 and periods of verified active duty for training (ACDUTRA), including from May 17, 1976 to May 30, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The December 2007 rating decision denied the appellant's claims for entitlement to service connection for a neck injury and a low back condition.  

The appellant filed a notice of disagreement in September 2008 and specified that he was "only disagreeing with the denial of my lower back condition."  Thus, the Board does not construe it as a notice of disagreement with the claim for service connection for a neck injury.  The appellant filed a claim to reopen the claim for service connection for a neck injury in July 2009.  In the June 2010 rating decision, the RO denied the appellant's claim to reopen the claim for entitlement to service connection for a cervical spine problem and entitlement to service connection for headaches.

The appellant requested a Board videoconference hearing in a July 2009 statement.  In a January 2013 statement, the appellant stated that he did not desire a Board hearing.  A July 2013 report of general contact reflects that the appellant's representative clarified that the appellant did not want a Board hearing.  Thus, the hearing request is deemed to be withdrawn. 

The reopened issue of entitlement to service connection for a cervical spine disability and the issues of entitlement to service connection for a low back disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2007 rating decision denied the appellant's claim of entitlement to service connection for a neck injury.

2.  The appellant did not file a timely substantive appeal of the December 2007 rating decision.           

3.  Evidence submitted subsequent to the December 2007 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision is final as to the claim of entitlement to service connection for a neck injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

2.  New and material evidence has been received since the December 2007 rating decision to reopen the claim of entitlement to service connection for a neck injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

As to the petition to reopen the previously disallowed claim for service connection for entitlement to service connection for a cervical spine disability, his petition has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Board notes that the July 2009 statement from the appellant was construed by the RO as a petition to reopen his claim for service connection for a neck injury.  In the statement, the appellant asserted that he had cervical problems as a result of service.  The Board finds that the claim for a cervical spine disability relates to the same disability as his claim for service connection for a neck injury.  Thus, his statement is a petition to reopen his claim for service connection for a neck injury.

In the December 2007 rating decision, the RO denied the appellant's claim for service connection for a neck injury.  The RO stated that the appellant's service treatment records were negative for complaints, treatment, or diagnosis of a neck injury.  The RO found that the condition neither occurred in nor was caused by service.   Although the appellant filed a notice of disagreement with the December 2007 rating decision in September 2008, he specified that he was "only disagreeing with the denial of my lower back condition."  As the appellant did not appeal the denial of his claim for service connection for a neck injury within one year  of the rating decision, it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records from October 1972 to May 1973, private treatment records and statements from the appellant.  A February 1995 private MRI report indicated the appellant had a cervical spine disability.  

The evidence added to the record since the previous final denial includes statements from the appellant, private treatment records, a July 2011 statement from a physical therapist, and an April 2012 buddy statement.  

In the July 2011 statement, B.R.S., a physical therapist stated that the appellant had no functional rotation of his cervical spine.  He stated that: 

I managed a back clinic at UCLA Hospital for over 20 years and to see a younger man's life wasted because of frequent service-related trauma is truly a heart ache.  The neck and low back tissues need time to rest and heal because of the limited blood and lymph supply.  If rest if not possible or if repeated injury occurs, these tissues will be destroyed.  The result is a life of pain and limited function that only gets worse in time.   

In the April 2012 statement, R.E.S. stated that he served as an Operations Officer in both active duty and reserve flying squadrons.  He stated that he "personally observed a disparity between the exit physicals being offered to active duty personnel versus those of reserve personnel."  R.E.S. stated that "I viewed [the Veteran's] neck and back conditions at such a young age as part of his military weekend duties; never thinking twice these would come back into play causing excruciating pain years later."  R.E.S. noted that "I have observed [the Veteran] living in intense pain for the past 15 years due to the natural advancement of traumatic injuries caused by and aggravated due to work he performed on the flight line while on duty."  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For purposes of reopening a claim, the credibility of the evidence is presumed.  As a lay person, R.E.S. is not competent to report whether the appellant's current neck disability is related to service.  As a physical therapist, B.R.S. is competent to provide a medical opinion.  In the July 2011 statement, B.R.S. indicated that the appellant's neck issue may have been related to service due to repeated injury.  Although R.E.S. did not state directly whether he knew the appellant in service, his statement that "I viewed [the Veteran's] neck and back conditions at such a young age as part of his military weekend duties" indicates he knew the appellant during his time in the Reserves.  Giving the appellant the benefit of the doubt, the Board finds that the statement from R.E.S. indicates he observed the appellant having a neck problem during his time in the Reserves.  The statement from B.R.S. indicates the appellant's current neck problems are related to service.  The statements are both new as they post-date the last final denial of the appellant's claim.  

As noted above, in Shade v. Shinseki, the Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  The appellant's claim was previously denied because there was no evidence of a nexus between the appellant's neck and service.   The Board finds that the new statements trigger VA's duty to provide an examination.  The appellant has been diagnosed with degenerative disc disease of the cervical spine.  See May 2002 MRI report.  The April 2012 statement from R.E.S. indicates that he observed the appellant having a neck condition at the time of his military weekend duties.  The appellant has asserted that he repeatedly hurt his neck while performing his duties during training.  The July 2011 statement from B.R.S. indicates the appellant's current cervical spine problems may be related to repeated service- related injury.  The appellant is competent to report that he had an in-service neck injury.  As the appellant has a current disability, reported that he hurt his neck in service, and the statements from R.E.S. and B.R.S. indicate the cervical spine disability may be related to service, the Board finds that the new evidence is material and triggers VA's duty to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the claim for entitlement to service connection for a cervical spine disability should be reopened.   


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a cervical spine disability is reopened.


REMAND

The Board finds that the appellant's claims must be remanded for additional development.  Private treatment records reflected that the appellant injured his lower back in February 1976 and was diagnosed with lumbasacral strain.  The appellant's service treatment records from October 1972 to May 1973 have been associated with the claims file.  However, the appellant had verified periods of ACDUTRA in the Reserves, including from May 17, 1976, to May 30, 1976, a few months after his back injury.  The RO did not attempt to obtain the appellant's medical treatment records from his time in the Reserves, including any medical records from his periods of ACDUTRA. As the records are relevant to the appellant's claims, an attempt should be made to obtain additional medical records from his time in the Reserves, including his periods of ACDUTRA.

The Board also finds that a VA examination is necessary for the appellant's claim for entitlement to service connection for a low back disability.  The appellant has been diagnosed with degenerative disc disease of the lumbar spine.  See January 2002 X-ray report.  The appellant has asserted that his duties while on ACDUTRA aggravated his low back injury.  In a February 2007 statement, C.F., F.N.P. and W.A.K., M.D., stated that the appellant's "work changing tires and maintenance on airplanes may have contributed to and aggravated his injury, leading to his current chronic back."  As there was no rationale for the opinion, it is inadequate.  However, as the appellant has a low back disability and the February 2007 opinion indicates the appellant's low back disability may have been aggravated by service, the Board finds that a VA examination is necessary to determine the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

As discussed above, the appellant has also been diagnosed with degenerative disc disease of the cervical spine.  See May 2002 MRI report.  The appellant has asserted that he repeatedly hurt his neck while performing his duties during training.  The April 2012 statement from R.E.S. indicates that he observed the appellant having a neck condition at the time of his military weekend duties.  The July 2011 statement from B.R.S. indicates the appellant's current cervical spine problems may be related to repeated service-related injury.  As there is evidence that the appellant has a cervical spine disability and an indication that it may have been caused or aggravated by service, the Board finds that VA has a duty to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has also asserted that he has headaches.  In the July 2009 statement, the appellant stated that he had frequent headaches when his squadron was decommissioned in December 1974.  As a lay person, the appellant is competent to report that he currently has headaches and that he had headaches in service.  A March 2004 letter from R.S.P., M.D., noted that the appellant had headache and neck pain that had been going on for a number of years.  As there is an indication the headaches may be related to service, the Board finds that a VA examination is warranted.  

The March 2004 report from Dr. R.S.P. noted that the appellant was "on disability because of neck pain."  The appellant's private treatment record reflect that he was on Medicare.  As the evidence indicates the appellant may be receiving Social Security Administration benefits due to his claimed disabilities, the records should be requested from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Request any medical records from the appellant's service in the Reserves, including his periods of ACDUTRA.  If no records can be obtained, the claims file must indicate this fact. 

2.  Request the appellant's Social Security Administration records, if any.  If no records can be obtained, the claims file must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the appellant for a VA examination(s) to determine the following:

(a)  Identify all lumbar spine, cervical spine, and headache disabilities.

(b)  Provide an opinion as to whether it is at least as likely as not that the appellant has a lumbar spine disability that was incurred in or aggravated by his periods of active service and/or ACDUTRA, including from May 17, 1976, to May 30, 1976.

The examiner should address whether it is at least as likely as not there was an increase in a lumbar spine disability during ACDUTRA, and whether such an increase was beyond the natural progress of that injury or disease.

(c)  Provide an opinion as to whether it is at least as likely as not that the appellant has a cervical spine disability that was related to his period of active service from October 1972 to May 1973 or a period of ACDUTRA, including from May 17, 1976, to May 30, 1976.

(d)  Provide an opinion as to whether it is at least as likely as not that the appellant's headaches are related to active service, to include ACDUTRA.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to entitlement to service connection for a lumbar spine disability, entitlement to service connection for headaches and the reopened issue of entitlement to service connection for a cervical disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


